Exhibit 10.1

 

FIFTH EXTENSION AGREEMENT

 

THIS FIFTH EXTENSION AGREEMENT (this “Agreement”), executed as of the 12th day
of March, 2014 (the “Effective Date”), by and among The Karlsson Group, Inc., an
Arizona corporation (“Karlsson”), on the one hand, and Prospect Global
Resources, Inc., a Delaware corporation (“Prospect DE”), Prospect Global
Resources, Inc., a Nevada corporation (“Parent”), Apache County Land & Ranch,
LLC, a Nevada limited liability (“Apache”) and American West Potash, LLC, a
Delaware limited liability company (“AWP” and collectively with Prospect DE,
Parent and Apache the “Prospect Parties” and each a “Prospect Party”) on the
other hand, is made with reference to the following facts:

 

A.                                    Prospect DE has entered into and delivered
to the order of Karlsson that certain Senior First Priority Secured Promissory
Note, dated as of August 1, 2012 (such Note, as so amended and as the same may
hereafter be amended, modified, extended and/or restated, being hereinafter
referred to as the “Note”).  Capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to them in the Note.

 

B.                                    Pursuant to the Note, Karlsson has made
certain extensions of credit (the “Loan”) to Prospect DE.

 

C.                                    The Loan is secured by, among other
instruments, (i) that certain Deed of Trust, Security Agreement, Assignment of
Production and Proceeds, Fixture Filing and Financing Statement dated as of
August 1, 2012, executed by AWP, as trustor, in favor of and for the benefit of
Karlsson, as beneficiary, and recorded August 1, 2012, as Instrument
No. 2012-004076 in the Official Records of Apache County, Arizona (the “Official
Records”) and filed in the records of the Arizona State Land Department (the
“ASLD”) (the “AWP Deed of Trust”) with respect to the land and other property
interests described therein (the “AWP Property Interests”), (ii) that certain
Security Agreement, dated as of August 1, 2012, executed by Prospect DE and AWP
in favor of and for the benefit of Karlsson (the “Security Agreement”),
(iii) that certain Membership Interest Pledge Agreement between Prospect DE and
Karlsson, dated as of May 30, 2012 (the “AWP Pledge Agreement”); (iv) that
certain Membership Interest Pledge Agreement between AWP and Karlsson, dated as
of January 28, 2013 (the “Apache Pledge Agreement”); and (v) each of the
Collateral Assignment of Mineral Leases, the Collateral Assignment of Mining
Permits, and the Collateral Assignments of Royalty Agreements, each between AWP
and Karlsson and each dated as of August 1, 2012 (collectively, the “Collateral
Assignments”).  The Loan and all of Prospect DE’s other obligations under the
Loan Documents (as defined below) are guaranteed by that certain Unconditional
Guaranty dated as of August 1, 2012 executed by AWP in favor of and for the
benefit of Karlsson (the “Guaranty”; by that certain Unconditional Guaranty
dated as of April 15, 2013 executed by Parent in favor of and for the benefit of
Karlsson (the “Parent Guarantee”); by that certain Pledge Agreement dated as of
April 15, 2013 between Parent and Karlsson (the “Parent Pledge”); and by that
certain Unconditional Guaranty dated as of May 30, 2013 by Apache (the “Apache
Guaranty”) together with the Deed of Trust, Assignment of Leases and Rents,
Security Agreement, Fixture Filing and Financing Statement made effective as of
May 30, 2013 by Apache for the benefit of Karlsson and recorded in the Official
Records as instrument number 2013-002676, with respect to the real property
described therein (the “Apache Lands”) as

 

--------------------------------------------------------------------------------


 

amended by the First Amendment to the Apache Deed of Trust dated October 24,
2013 and recorded as instrument number 2013-005721 of the Official Records
(collectively, the “Apache Deed of Trust”).  The Parent Guaranty, the Parent
Pledge, the Apache Guaranty, the Apache Deed of Trust, the AWP Guaranty, the AWP
Deed of Trust, the Security Agreement, the AWP Pledge Agreement, the Apache
Pledge Agreement and the Collateral Assignments and all financing statements,
fixture filings, patent, trademark and copyright filings and other documents and
agreements relating to the collateral for the Loan and made or delivered
pursuant to the Note or any other Loan Document are collectively referred to as
the “Collateral Documents”).  The Note, the Collateral Documents and all other
documents, agreements and instruments delivered to Karlsson under or in
connection with the Note are collectively referred to herein as the “Loan
Documents.”

 

D.                                    Apache is a wholly-owned subsidiary of
AWP, AWP is a wholly-owned subsidiary of Prospect DE and Prospect DE is a
wholly-owned subsidiary of Parent, which has a financial interest in the success
of Prospect DE.  As a result, Parent, AWP and Apache are willing to enter into
this Agreement and the documents and instruments contemplated hereby and expect
to benefit therefrom.

 

E.                                     Pursuant to the terms of Section 2.2 of
the Note, Prospect DE was required to make the First Installment Payment
consisting of (i) a principal payment plus (ii) the interest accrued through
March 30, 2013 on said principal payment plus (iii) the Tax Gross-Up Amount in
the amount as set forth in the Note.  The aggregate amount due for the First
Installment totaled in excess of $50 million.  Prospect DE did not make the
First Installment Payment on March 30, 2013 and did not subsequently make such
payment.

 

F.                                      The Prospect Parties requested that
Karlsson extend the payment dates under the Note and forbear from exercising its
rights (i) to demand immediate repayment in full of the Loan and all other
outstanding obligations of Prospect DE under the Loan Documents, (ii) to
foreclose or otherwise realize on Karlsson’s liens and security interests under
the AWP Deed of Trust, the Security Agreement and any other Collateral Documents
and (iii) to demand repayment in full of the Loan under the Guaranty.  Karlsson
agreed to enter into the Extension Agreement with the Prospect Parties dated as
of April 15, 2013 (the “Extension Agreement”).

 

G.                                    In connection with the Extension
Agreement, Prospect DE and Karlsson executed that certain Amendment to First
Priority Senior Secured Promissory Note dated as of April 15, 2013 (the “First
Note Amendment”).  The Note, as amended by the First Note Amendment, required
the achievement of certain Funding Raises (as defined in the First Note
Amendment) by certain deadlines.  Prospect did not timely achieve the Second
Funding Raise required under the Note.

 

H.                                   The Prospect Parties requested that
Karlsson amend certain provisions of the Note to substitute certain performance
milestones in lieu of the Funding Raises and forbear from exercising its rights
(i) to demand immediate repayment in full of the Loan and all other outstanding
obligations of Prospect DE under the Loan Documents, (ii) to foreclose or
otherwise realize on Karlsson’s liens and security interests under the AWP Deed
of Trust, the Security Agreement and any other Collateral Documents and (iii) to
demand repayment in full of the Loan under the Guaranty.  Karlsson agreed to
enter into the Second Extension Agreement with

 

2

--------------------------------------------------------------------------------


 

the Prospect Parties dated as of June 26, 2013 (the “Second Extension
Agreement”).  In connection with the Second Extension Agreement, Prospect DE and
Karlsson executed that certain Second Amendment to Senior First Priority Secured
Promissory Note dated as of June 26, 2013 (the “Second Note Amendment”).

 

I.                                        The Prospect Parties requested that
Karlsson amend the Note to extend the due date with respect to the payment of
the 2012 453A Amount (as defined in the Note) until September 13, 2012. 
Prospect DE and Karlsson executed that certain Third Amendment to Senior First
Priority Secured Promissory Note dated as of September 9, 2013 (the “Third Note
Amendment”), and the Prospect Parties executed that certain Reaffirmation of
Loan Documents as of the same date (the “September Reaffirmation”).

 

J.                                        Pursuant to the terms of clause (i) of
Section 2.2 of the Note, Prospect DE was required to make a payment equal to the
2012 453A Amount on or before September 13, 2013.  Prospect DE notified Karlsson
that it would not be able to make payment of the 2012 453A Amount to Karlsson on
or before the date payment was required to be made pursuant to the terms of the
Note.

 

K.                                   The Prospect Parties requested that
Karlsson further modify and amend the Note and forbear from exercising its
rights (i) to demand immediate repayment in full of the Loan and all other
outstanding obligations of Prospect DE under the Loan Documents, (ii) to
foreclose or otherwise realize on Karlsson’s liens and security interests under
the AWP Deed of Trust, the Security Agreement and any other Collateral Documents
and (iii) to demand repayment in full of the Loan under the Guaranty.  Karlsson
agreed to enter into the Third Extension Agreement with the Prospect Parties
dated as of September 13, 2013 (the “Third Extension Agreement”).  In connection
with the Third Extension Agreement, Prospect DE and Karlsson executed that
certain Fourth Amendment to Senior First Priority Secured Promissory Note dated
as of June 26, 2013 (the “Fourth Note Amendment”).

 

L.                                     The Prospect Parties requested that
Karlsson amend the Note to extend the due date with respect to the payment of
the 2012 453A Amount further, until December 4, 2013.  Prospect DE and Karlsson
executed that certain Fifth Amendment to Senior First Priority Secured
Promissory Note dated as of November 13, 2013 (the “Fifth Note Amendment”), and
the Prospect Parties executed that certain Reaffirmation of Loan Documents (the
“November Reaffirmation”) as of the same date.

 

M.                                 The Prospect Parties requested that Karlsson
amend the Note to extend yet further the due date with respect to the payment of
the 2012 453A Amount, until December 10, 2013.  Prospect DE and Karlsson
executed that certain Sixth Amendment to Senior First Priority Secured
Promissory Note dated as of December 3, 2013 (the “Sixth Note Amendment”), and
the Prospect Parties executed that certain Reaffirmation of Loan Documents (the
“December Reaffirmation”) as of the same date.

 

N.                                    The Prospect Parties requested that
Karlsson further modify and amend the Note to, among other things, extend the
deadline for making the required payment of the 2013 Section 453A Amount (as
defined in the Note) and to provide, subject to certain conditions, for a
prepayment discount in the Note if discounted payoff were effected by March 10,
2014.

 

3

--------------------------------------------------------------------------------


 

Karlsson agreed to enter into the Fourth Extension Agreement with the Prospect
Parties dated as of December 10, 2013 (the “Fourth Extension Agreement”).  In
connection with the Fourth Extension Agreement, Prospect DE and Karlsson
executed that certain Seventh Amendment to Senior First Priority Secured
Promissory Note dated as of December 10, 2013 (the “Seventh Note Amendment”).

 

O.                                    The Prospect Parties requested that
Karlsson amend the Note to extend the due date with respect to the delivery of
the 43-101 final resource report until March 10, 2014.  Prospect DE and Karlsson
executed that certain Eighth Amendment to Senior First Priority Secured
Promissory Note dated as of January 31, 2014 (the “Eighth Note Amendment”), and
the Prospect Parties executed that certain Reaffirmation of Loan Documents (the
“January Reaffirmation”) as of the same date.

 

P.                                      The Prospect Parties requested that
Karlsson amend the Note to extend the deadline for discounted payoff of the Note
until March 13, 2014 and to make certain conforming changes to extend certain
deadlines under the Note from March 10, 2014 until March 13, 2014.  Prospect DE
and Karlsson executed that certain Ninth Amendment to Senior First Priority
Secured Promissory Note dated as of March 7, 2014 (the “Ninth Note Amendment”),
and the Prospect Parties executed that certain Reaffirmation of Loan Documents
(the “March Reaffirmation” and, collectively with the September Reaffirmation,
the November Reaffirmation, the December Reaffirmation and the
January Reaffirmation, the “Reaffirmations”) as of the same date.

 

Q.                                    The Prospect Parties now wish to make
certain amendments to the Note and certain other Loan Documents and enter into
agreements hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Acknowledgements.

 

(a)                                 The parties acknowledge that each of the
foregoing factual recitals is truthful, accurate and valid.

 

(b)                                 The parties acknowledge that as of the date
of this Agreement, the outstanding principal balance of the Note is $122,829,335
and the accrued but unpaid interest due and payable on the Note through
March 12, 2014 is $9,790,219.

 

(c)                                  The parties acknowledge that immediately
prior to the effectiveness of this Agreement, the Loan Documents and the
Additional Consideration Agreement were valid and enforceable according to their
terms.

 

(d)                                 Karlsson waives any rights and remedies it
may have with respect to any breach hereof (including any breach of a
representation and warranty contained in any Loan Document) which breach
occurred prior to the Effective Date and of which breach Karlsson had actual
prior knowledge prior to the Effective Date.

 

4

--------------------------------------------------------------------------------


 

(e)                                  The parties agree that each of the
Extension Agreement, the Second Extension Agreement, the Third Extension
Agreement and the Fourth Extension Agreement, in each case except as explicitly
amended by the Second Extension Agreement, the Third Extension Agreement, the
Fourth Extension Agreement or hereby, remains in full force and effect.

 

2.                                      No Further Disbursements.  The Prospect
Parties acknowledge that Karlsson has no obligation to advance any loan proceeds
under any of the Loan Documents, whether now or in the future.

 

3.                                      Closing Deliveries; Conditions
Precedent.  Concurrently with the execution of this Agreement, and as a
condition to the effectiveness of this Agreement, the Prospect Parties and
Karlsson, as applicable, will execute and deliver, or cause to be executed and
delivered, the following:

 

(a)                                 An amendment to the Note in the form
attached hereto as Exhibit A;

 

(b)                                 An Amendment No. 3 to May 30, 2012 Warrant
(such warrant, as amended from time to time, the “May 2012 Warrant”) in the form
attached hereto as Exhibit B (the “May 2012 Warrant Amendment”);

 

(c)                                  An Amendment No. 2 to June 26, 2013 Warrant
(such warrant, as amended from time to time, the “June 2013 Warrant”) in the
form attached hereto as Exhibit D (the “June 2013 Warrant Amendment”);

 

(d)                                 Karlsson shall have received a true and
correct copy of the most recent version of the Mineral Development Report
submitted to, and the version currently under review by, the ASLD.

 

(e)                                  Karlsson shall have received a certificate
of the Secretary or Assistant Secretary of each Prospect Party, dated as of the
Closing Date (as defined below), certifying (i) the resolutions of the Boards of
Directors or Managers, as applicable, of each Prospect Party authorizing the
execution, delivery and performance of this Agreement and the other documents
contemplated hereby by such Prospect Party, and (ii) the incumbency, authority
and signatures of each executive officer who will act as such in connection
herewith; and

 

(f)                                   Karlsson shall have received an Officer’s
Certificate (the “Officer’s Certificate”) of the Chief Executive Officer or the
Chief Financial Officer of Prospect DE and Parent dated as of the Effective
Date, certifying the accuracy of the representations and warranties set forth in
Sections 4(e) and 4(f) of this Agreement.

 

4.                                      Representations, Warranties and
Covenants.  As of the Effective Date and upon the effectiveness of this
Agreement, the Prospect Parties hereby represent and warrant to Karlsson as
follows:

 

(a)                                 None of the Prospect Parties or any
Affiliate of any Prospect Party owns any land nor any leasehold interest or
license or permit for the use of such lands except AWP and Apache, and their
respective real property interests shall all be described in Exhibit A to their
respective Royalty Agreements.  “Affiliate” of a person or entity means for
purposes of this

 

5

--------------------------------------------------------------------------------


 

Section 4(a) any other person or entity that, directly or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, such person or entity.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

 

(b)                                 Each representation and warranty made by
Prospect DE in Section 5 of the AWP Pledge Agreement and each representation and
warranty made by any Prospect Party in each other Loan Document is true and
correct in all material respects on and as of the Effective Date, except to the
extent such representation and warranty relates solely to an earlier date.

 

(c)                                  This Agreement has been duly authorized and
constitutes the legal, valid and binding obligation of the Prospect Parties
enforceable against each of the Prospect Parties in accordance with its terms.

 

(d)                                 Neither the execution by the Prospect
Parties nor the effectuation by Karlsson of any of its rights and remedies
hereunder, whether upon default or otherwise, will result in a breach of or
constitute a default under any charter provision or by-law of any Prospect Party
or any other agreement or instrument to which any Prospect Party is a party, nor
violate any law or any rule or regulation of any administrative agency or any
order, writ, injunction or decree or any court or administrative agency, nor
does any of the foregoing require the consent of any Person or any notice or
filing with any governmental or regulatory body.

 

(e)                                  The Prospect Parties are in compliance in
all material respects with all material requirements of applicable law.

 

(f)                                   There are no Events of Default under any
Loan Document.

 

(g)                                  Each payment that any Prospect Party was
required to make, on or before the date hereof, to the ASLD, including, but not
limited to, with respect to the AWP Property Interests, was made in full to such
agency on or before the due date applicable to such payment.

 

5.                                      Amendments to Fourth Extension
Agreement.

 

(a)                                 The words “March 10, 2014” in
Section 5(a) of the Fourth Extension Agreement shall be replaced with the words
“April 10, 2014.”

 

(b)                                 The Fourth Extension Agreement is hereby
amended by substituting the form of Warrant attached to this Agreement as
Exhibit C in lieu of the form of Exhibit C attached to this Fourth Extension
Agreement.

 

6.                                      Closing Date.  As used in this
Agreement, the Closing Date shall mean the Effective Date, unless otherwise
agreed to in writing by all the parties hereto.

 

7.                                      Karlsson’s Costs.  No later than the
earliest of (i) April 10, 2014, (ii) two (2) business days after the date on
which Discounted Payoff (as defined in the Fourth Extension Agreement) occurs,
and (iii) the date of occurrence of the first Event of Default to occur under

 

6

--------------------------------------------------------------------------------


 

the Note on or after the Effective Date (provided such Event of Default shall
have occurred and be continuing), the Prospect Parties shall reimburse Karlsson
for all Karlsson Legal Expenses not previously reimbursed by them.  “Karlsson
Legal Expenses” shall mean all unreimbursed out-of-pocket legal costs and
expenses incurred by Karlsson in connection with this Agreement and/or the Note
and all negotiations conducted and documents prepared and executed in connection
therewith.

 

8.                                      Confirmation of Obligations.  As of the
Closing Date and subject to the terms of this Agreement, each Prospect Party
confirms, ratifies and restates all of its respective obligations under the Loan
Documents and Prospect DE agrees to pay all of the indebtedness evidenced by the
Loan Documents according to their terms and provisions as amended to date. 
Prospect DE confirms, ratifies and restates that Karlsson has first lien
priority interests in all of the Collateral described in the Security Agreement
and the other Loan Documents.  Subject to the terms of this Agreement, all of
the terms, covenants and provisions of the Note, the Collateral Documents and
the other Loan Documents shall remain in full force and effect.  Without
limiting the generality of the foregoing, each Prospect Party hereby expressly
acknowledges and agrees that, as of the Closing Date, it has no offsets, claims,
counterclaims or defenses whatsoever against any of its obligations under the
Note, the Collateral Documents or any other Loan Document, including those which
would in any way reduce the amount of the indebtedness owed to Karlsson under
the Loan Documents or affect the validity of any foreclosure sale of any of the
Collateral, and if any of the same now exists, each Prospect Party irrevocably
waives, and agrees not to assert, any such existing offset, claim, counterclaim,
defense or other cause of action against Karlsson.

 

9.                                      Deficiency; Waivers.  To the fullest
extent permitted by applicable law, Prospect DE and Parent unconditionally and
irrevocably waives any rights or benefits arising under A.R.S. §§ 12-1566,
12-1641 through and including 12-1644, 33-814, 33-725, 33-727 and 44142, and
Ariz. R. Civ. P. 17(f) or such statutes, rules or similar provisions as may be
enacted or adopted hereafter.

 

10.                               General Release.  To the maximum extent
permitted by law, each Prospect Party hereby waives, releases and discharges
Karlsson and its directors, shareholders, officers, employees and counsel from
any and all suits, causes of action, legal or administrative proceedings,
liabilities, claims, damages, losses, costs or expenses of any kind
(collectively, “Claims”), known or unknown, which such Prospect Party may have,
arising out of acts, omissions, or events occurring at any time prior to and
including the Effective Date.  Each Prospect Party hereby agrees and represents
that the matters released herein are not limited to the matters which are known,
disclosed or foreseeable.  The Prospect Parties intend to waive all Claims,
including Claims which they do not know or suspect to exist in their favor to no
less extent than a waiver of such Claims under California law will be effected
by a waiver by the Prospect Parties under California law of any and all rights
and benefits which they now have or in the future may have by virtue of the
provisions of Section 1542 of the California Civil Code which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING

 

7

--------------------------------------------------------------------------------


 

THE RELEASE WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.”

 

The Prospect Parties hereby agree, represent and warrant that they are familiar
with and have read and understand and have consulted legal counsel of their
choosing with respect to California Civil Code Section 1542, and the Prospect
Parties realize and acknowledge that factual matters now unknown to them may
have given or may hereafter give rise to actions, legal or administrative
proceedings, claims, demands, debts, controversies, damages, costs or losses,
liabilities and expenses which are presently unknown, unanticipated and
unsuspected.

 

INITIALS:

 

Prospect DE

 

 

Parent

 

 

AWP

 

 

Apache

 

11.                               Indemnification.  The Prospect Parties,
jointly and severally, shall indemnify Karlsson, any affiliate thereof, and each
of their respective directors, shareholders, officers, employees, agents,
counsel and other advisors (each an “Indemnified Person”), against and hold each
of them harmless for, from and against any and all liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever, including the reasonable fees
and disbursements of counsel to an Indemnified Person (including allocated costs
of internal counsel), which may be imposed on, incurred by, or asserted against
any Indemnified Person in connection with (a) any investigation, litigation or
other proceeding, irrespective of whether the Indemnified Person shall be
designated a party thereto, in any way relating to or arising out of this
Agreement or any other Loan Document, (b) the use or intended use of the
proceeds of the Loan, (c) any actual or asserted violation of any environmental
law with respect to the AWP Property Interests or the Apache Lands and/or any
foreclosure proceeding affecting the AWP Property Interests or the Apache Lands
or any other collateral; and (d) the transactions contemplated hereby or thereby
(the “Indemnified Liabilities”); provided, however, that neither Prospect DE nor
Parent shall be liable for any portion of such Indemnified Liabilities resulting
from an Indemnified Person’s gross negligence or willful misconduct or breach of
this Agreement or the Loan Documents.  Each Indemnified Party is authorized to
employ counsel of its own choosing in enforcing its rights hereunder and in
defending against any claim, demand, action or cause of action covered by this
Section 11.  All of the Prospect Parties’ obligations or liabilities to any
Indemnified Party under this Section 11 shall be and hereby are covered and
secured by the Loan Documents, and shall survive the expiration or termination
of this Agreement.  If and to the extent that the foregoing indemnification is
for any reason held unenforceable, the Prospect Parties agree to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

12.                               Further Assurances.  The Prospect Parties
shall, at Karlsson’s request, execute (either alone or with Karlsson, as
Karlsson may require) deliver to Karlsson, any and all additional instruments
and documents, and Prospect DE and Parent will, and will cause each

 

8

--------------------------------------------------------------------------------


 

other Prospect Party to, perform all actions, which from time to time may be
necessary to maintain a perfected lien and security interest in the security
described in the Extension Agreement, the Second Extension Agreement, the Third
Extension Agreement, the Fourth Extension Agreement, this Agreement, the
Security Agreement, the AWP Deed of Trust, the Apache Deed of Trust or any other
Collateral Document or any other Loan Document, including but not limited to
procuring additional policies of title insurance, or endorsements with respect
to existing policies of title insurance, with regard to the properties of Apache
or AWP or similar acts reasonably required in connection with the foregoing
provided, however, such further assurances do not increase the liability or
obligations or decrease the rights of Karlsson or the Prospect Parties from
those provided for herein or in the Loan Documents.

 

13.                               No Novation; Loan Document.  This Agreement is
a revision to the Note and the other Loan Documents only, and not a novation. 
This Agreement is a Loan Document.  Each of the Reaffirmations is a Loan
Document.

 

14.                               Waivers.

 

(a)                                 In order to hold the Prospect Parties liable
under the Loan Documents, there shall be no obligation on the part of Karlsson,
at any time, to resort to payment from Prospect DE or to anyone else, or to any
collateral, security, property, liens or other rights and remedies whatsoever,
all of which are hereby expressly waived by the Prospect Parties.

 

(b)                                 Each Prospect Party hereby expressly waives
diligence in collection or protection, presentment, demand or protest or in
giving notice (except as provided in the Loan Documents) to anyone of the
protest, dishonor, default, or nonpayment or of the creation or existence of any
of the obligations or of any security or collateral therefor or of the
acceptance of this Agreement.

 

(c)                                  Each Prospect Party waives any and all
defenses, claims and discharges of Prospect DE, or any other obligor, pertaining
to the Secured Obligations, in each case, only to the extent permitted under
applicable law.  Without limiting the generality of the foregoing, but only to
the extent permitted under applicable law, no Prospect Party will assert, plead
or enforce against Karlsson any defense of waiver, release, discharge in
bankruptcy, statute of limitations, res judicata, statute of frauds,
anti-deficiency statute, fraud, incapacity, minority, usury, illegality or
unenforceability which may be available to Prospect DE or any other person
liable in respect of any of the Secured Obligations, or any setoff available
against Karlsson to Prospect DE or any such other person, whether or not on
account of a related transaction.  Each Prospect Party expressly agrees that,
subject to applicable law, it shall be and remain liable for any deficiency
remaining after foreclosure of any security interest securing the Secured
Obligations, whether or not the liability of Prospect DE is discharged pursuant
to statute or judicial decision.  For the avoidance of doubt, but only to the
extent permitted under applicable law, each Prospect Party waives any relief
available under valuation and appraisement laws and any and all rights or
defenses based on suretyship or impairment of collateral including, but not
limited to, any rights or defenses arising by reason of: (i) any “one action” or
“anti-deficiency” law or any other law which may prevent Karlsson from bringing
any action, including a claim for deficiency, against such Prospect Party,
before or after Karlsson’s commencement or completion of any foreclosure action,
either judicially or if permitted by applicable law by exercise of a power of
sale

 

9

--------------------------------------------------------------------------------


 

including, but not limited to, any right to a fair market value hearing, any
right to offset the amount owed by any amount other than the amount paid at the
trustee’s sale, any right to a statute of limitations shorter than six
(6) years, and the provisions of A.R.S. §§ 121566, 33-814, 33-725, and 33-727;
(ii) any election of remedies by Karlsson which destroys or otherwise adversely
affects such Prospect Party’s subrogation rights or rights to proceed against
Karlsson for reimbursement, including without limitation, any loss of rights
such Prospect Party may suffer by reason of any law limiting, qualifying, or
discharging any indebtedness; (iii) any disability or other defense of Prospect
DE, of any other guarantor, or of any other person, or by reason of the
cessation of Prospect DE’s liability from any cause whatsoever, other than
payment in full in legal tender, of the Secured Obligations; (iv) any right to
claim discharge of the Secured Obligations on the basis of unjustified
impairment of any collateral for the Secured Obligations; (v) any statute of
limitations, if at any time any action or suit brought by Karlsson against such
Prospect Party is commenced, there are outstanding Secured Obligations which are
not barred by any applicable statute of limitations; or (vi) any defenses given
to guarantors at law or in equity other than actual payment and performance of
the Secured Obligations.  If payment is made by Prospect DE, whether voluntarily
or otherwise, or by any third party, on the Secured Obligations and thereafter
Karlsson is forced to remit the amount of that payment to Prospect DE’s trustee
in bankruptcy or to any similar person under any federal or state bankruptcy law
or law for the relief of debtors, the Secured Obligations shall be considered
unpaid for the purpose of the enforcement of this Agreement or any other obligor
for such deficiency is discharged pursuant to statute or judicial decision.

 

(d)                                 TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PROSPECT PARTY UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL RIGHTS AND BENEFITS
UNDER A.R.S. § 44-142, § 12-1641, ET SEQ. AND RULE 17(F) OF THE ARIZONA RULES OF
CIVIL PROCEDURE AND ANY SIMILAR STATUTES OR RULES OF PROCEDURE.  EACH PROSPECT
PARTY WAIVES EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF, WHICH SUCH
PROSPECT PARTY MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY KARLSSON IN
ENFORCING THIS AGREEMENT.  ANY AND ALL DEBTS AND LIABILITIES NOW OR HEREAFTER
ARISING AND OWING TO ANY PROSPECT PARTY BY PROSPECT DE, OR TO ANY OTHER PARTY
LIABLE TO KARLSSON FOR THE SECURED OBLIGATIONS, ARE HEREBY SUBORDINATED TO
KARLSSON’S CLAIMS AND ARE HEREBY ASSIGNED TO KARLSSON.  EACH PROSPECT PARTY
HEREBY AGREES THAT SUCH PROSPECT PARTY MAY BE JOINED AS A PARTY DEFENDANT IN ANY
LEGAL PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING)
INSTITUTED BY KARLSSON AGAINST PROSPECT DE.  EACH PROSPECT PARTY AND KARLSSON,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY THE RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY SUCH LEGAL PROCEEDING IN WHICH ANY PROSPECT PARTY AND
KARLSSON ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT TO
KARLSSON GRANTING ANY FINANCIAL ACCOMMODATION TO PROSPECT DE AND ACCEPTING THIS
AGREEMENT

 

15.                               Notices.  Notwithstanding anything to the
contrary contained in the Loan Documents, all notices, demands, requests and
other communications of any kind which any

 

10

--------------------------------------------------------------------------------


 

party hereto may be required to or may desire to serve upon any other party
(“Notice”) shall be in writing and shall be deemed to have been properly given
or served for all purposes (i) if sent by Federal Express or other nationally
recognized overnight carrier for next business day delivery, on the first
business day following deposit of such Notice with such carrier, or (ii) if
personally delivered, on the actual date of delivery, or (iii) if sent by
certified mail, return receipt requested postage prepaid, on the third (3rd)
business day following the date of mailing, or (iv) if sent by facsimile, then
on the actual date of delivery (as evidenced by a facsimile confirmation)
addressed as follows:

 

If to
Karlsson:                                                                                                                
The Karlsson Group, Inc.
18 Ozone Avenue
Venice, California 90291
Attention: Michael Stone
Fax: (310) 933-0262

 

With a copy
to:                                                                                                           
Richard C. Weisberg
Law Offices
33 Derwen Road
Bala Cynwyd, Pennsylvania 19004
Fax: (215) 689 1504

 

Loeb & Loeb LLP
10100 Santa Monica Boulevard, Suite 2200
Los Angeles, California 90067
Attention: Lance N. Jurich, Esq.
Fax: (310) 282-2211

 

If to the Prospect
Parties:                                                        Prospect Global
Resources, Inc.
1401 17th Street, Suite 1550
Denver, Colorado 80202
Attention: Mr. Damon Barber, Chief Executive Officer
Fax: (303) 990-8440

 

With a copy
to:                                                                                                           
Eisner Jaffe Gorry Chapman & Ross, PC
9601 Wilshire Boulevard, Suite 700
Beverly Hills, California 90210
Attention: Mr. Michael Eisner
Fax: (310) 855-3201

 

Any party may change its address by giving the other party written notice of its
new address as herein provided.

 

16.                               Headings.  The headings in this Agreement are
for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

 

17.                               Representation by Counsel.  The Prospect
Parties (a) have retained counsel to represent them in the transactions
contemplated herein; (b) have read and understand this Agreement; (c) have been
advised by their counsel with respect to its rights and obligations

 

11

--------------------------------------------------------------------------------


 

under this Agreement; and (d) agree that the principle of construction against
draftsmen shall have no application in the interpretation of this Agreement.

 

18.                               Entire Agreement.  This Agreement and the
Exhibits attached hereto contains the entire understanding between the parties
with respect to the subject matter hereof.  The Loan Documents shall remain in
full force and effect and shall not be further amended except by a writing
signed by Karlsson and all of the parties to this Agreement, including any
consenting parties hereto.

 

19.                               Successors and Assigns; Assignment.  This
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and assigns.  Without limiting Karlsson’s
rights under the Loan Documents, Karlsson may, without the consent of any
Person, assign this Agreement and its rights hereunder and under any other Loan
Document to any Person at any time; provided, however, that, it shall be a
condition precedent to any assignment hereunder as a result of which there will
be multiple simultaneous holders of the Note and/or the related rights under the
Loan Documents that such holders shall have put in place, between or among
themselves, a written agreement (an “Agency Agreement”), which includes agency
provisions pursuant to the terms of which a single administrative agent (the
“Administrative Agent”) is appointed, with which Prospect DE and its affiliates
will solely interface with respect to all rights and obligations under the Note
and the Loan Documents, and to which Prospect DE and its affiliates will remit
all payments hereunder, and which Agency Agreement will provide for the
Administrative Agent to provide Prospect DE with a copy of the Agency Agreement,
and any amendments thereto, upon execution of the same; and provided further
that the assignee agrees to be bound by the provisions of Sections
5(b)(3)-(5) the Fourth Extension Agreement.  The Prospect Parties agree that,
for purposes of this Agreement, an “assignment” shall be deemed to include, but
not be limited to, a sale, a contribution to a new or existing entity, or an
exchange with any such entity, or any other transfer for any medium of value,
including, without limitation, equity securities, royalty interests, property
rights or any form of contingent consideration and notwithstanding whether such
assignment is effected in a private sale or under judicial supervision. 
Notwithstanding anything to the contrary in any Loan Document or in the Purchase
Agreement, but subject to the provisions of this Section 19, Karlsson (or any
shareholder, director, agent, employee or officer of Karlsson) may actively
solicit any Person to be a purchaser, or to be a counterparty to an assignment,
of the Note (whether such potential purchaser, or counterparty to an assignment,
of the Note wishes to purchase, or receive the assignment of, the Note and the
Loan Documents in a free-standing transaction or contemplates such purchase, or
receipt of an assignment, of the Note as a part of a larger transaction or
series of transactions involving any Prospect Party or any of its assets). 
Karlsson or any director, shareholder, employee, Affiliate or Representative
(each as defined in the Purchase Agreement) or agent of Karlsson (each, a
“Karlsson Party”) may, in connection with (A) Karlsson’s efforts to sell, assign
or otherwise dispose of the Note; (B) any restructuring of the indebtedness
represented by the Note and the Loan Documents; or (C) any “assignment” (as
defined in the Note), disclose any information related to Parent or any of its
subsidiaries as such Karlsson Party shall deem appropriate in its sole
discretion; provided, however, that prior to providing any non-public
information regarding Parent or any of its subsidiaries, Karlsson shall obtain
from the person to which disclosure is to be made an executed confidentiality
agreement which shall provide that (i) such person agrees to be bound by the
terms of Section 5.06 of the Purchase Agreement, and (ii) Parent and its
subsidiaries are intended third party beneficiaries of

 

12

--------------------------------------------------------------------------------


 

such confidentiality agreement.  This Section 19 of this Agreement amends,
supersedes and replaces Section 19 of the Third Extension Agreement.

 

20.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Arizona.

 

21.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

KARLSSON:

 

 

 

The Karlsson Group, Inc.

 

an Arizona corporation

 

 

 

By:

/s/ Michael Stone

 

Name: Michael Stone

 

Title: CFO/Treasurer

 

 

 

 

 

PROSPECT DE:

 

 

 

Prospect Global Resources, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

 

 

 

 

PARENT:

 

 

 

Prospect Global Resources, Inc.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

13

--------------------------------------------------------------------------------


 

 

AWP:

 

 

 

American West Potash, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

 

 

 

 

APACHE:

 

 

 

Apache County Land & Ranch, LLC

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Its: President, CEO and Secretary

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF TENTH AMENDMENT TO NOTE

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF AMENDMENT NO. 3 TO MAY 30, 2012 WARRANT

 

16

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF WARRANT

 

17

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF AMENDMENT NO. 2 TO JUNE 26, 2013 WARRANT

 

18

--------------------------------------------------------------------------------